t c memo united_states tax_court amazon com inc subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date john b magee sanford w stark julia mara kazaks and rajiv madan for petitioner jill a frisch melissa d lang lloyd t silberzweig anne o’brien hintermeister and mary e wynne for respondent memorandum opinion lauber judge the internal_revenue_service irs or respondent deter- mined under sec_482 substantial deficiencies in petitioner’s federal_income_tax for and the deficiencies stem from a cost_sharing_arrangement csa executed between petitioner and amazon europe holdings technologies scs aeht a luxembourg affiliate in entering into the csa petitioner transferred preexisting intangible assets to aeht the parties agreed to share future intangible_development_costs idcs this case will require the court to determine the proper amount of aeht’s buy-in obligation with respect to the transferred property including technology trademarks and customer information under sec_1_482-7 and g income_tax regs the court will also be required to assess the portion of petitioner’s costs properly allocable to idcs which will dictate in part the cost-sharing_payments that aeht is required to make see sec_1_482-7 d income_tax regs the court held a partial trial of this case on date in washing- ton d c and a further trial between november and date in seattle washington the court has scheduled further trial proceedings in seattle between december and date unless otherwise indicated all statutory references are to the internal_revenue_code in effect for the tax years at issue and all rule references are to the tax_court rules_of_practice and procedure sec_1_482-7 income_tax regs was redesignated sec_1_482-7a income_tax regs with the promulgation of new regulations effective date see t d 2009_7_irb_460 the question currently before the court is whether to quash a trial subpoena served by the irs on jeff bezos the founder chairman of the board_of directors and chief_executive_officer ceo of amazon com on date peti- tioner filed a motion to quash or modify subpoena respondent filed a response on date and the court subsequently heard oral argument on the motion as stated at the conclusion of that argument we will grant the motion to quash background the parties conducted extensive discovery in this case respondent initially sought to depose up to fact witnesses and petitioner filed a motion for protec- tive order pursuant to rule seeking to limit the total number of fact witnesses that respondent could depose respondent filed a response indicating that he wished to depose only party and nonparty fact witnesses respondent did not list mr bezos as one of those potential witnesses by order dated date the court permitted respondent to depose a total of party and nonparty fact witnesses mr bezos was not one of the individuals whom respondent elected to depose respondent first identified mr bezos as a potential witness in date on date counsel for petitioner accepted service of a trial sub- poena ad testificandum on mr bezos in his pretrial memorandum respondent listed mr bezos as a potential witness and indicated that the topics of his testimony would include the following the history of amazon amazon’s growth and success on-line retail and other businesses and products amazon’s e- commerce technology and amazon’s restructuring between and more recently respondent stated his desire to elicit testimony from mr bezos on the following subjects the amazon brand early spending on marketing and advertising the financial metrics used by amazon in making important decisions amazon’s internal discount rate in evaluating investments statements made in amazon’s and letters to shareholders and certain annual reports amazon’s intellectual_property management amazon’s r d budget amazon’s growth rates early amazon risks versus risks in amazon’s geographic risks amazon’s business strategy as a flywheel model statements in petitioner’s expert witness reports management’s financial projections the transfer of intangibles to aeht and mr bezos’ vision for amazon on date petitioner filed a motion to quash the trial subpoena petitioner later supplemented this motion with an affidavit from mr bezos the affidavit avers that appearing at trial would require a significant commitment of time by mr bezos and would cause a substantial disruption of his management responsibilities during amazon’s peak holiday season the court indicated that it would postpone ruling on the motion to quash until after petitioner had completed presentation of its case in chief which would enable the court better to assess respondent’s need for mr bezos’ testimony to date the court has heard days of trial testimony including the testimony of amazon fact witnesses of these fact witnesses six are or were members of amazon’s senior leadership team known at amazon as the s-team members of the s-team reported directly to mr bezos regularly attended meetings with him including certain board_of directors meetings and were thoroughly familiar with his decisionmaking process and his customer-centric philosophy for running the company the s-team members who have testified so far include amazon’s chief technology officers one of whom functioned as the company’s number two offi- cial as well as amazon’s chief financial officer head of international retail head of operations and head of business development respondent has listed two addi- tional s-team members as potential witnesses and both are expected to testify when trial resumes on date of the eight current and former s- team members who have testified or will testify respondent deposed seven the fact witnesses who have testified so far have thoroughly covered each of the subjects on which respondent proposes to examine mr bezos the court has heard testimony from all relevant departments at amazon including technology operations finance and tax this testimony has spanned all periods of amazon’s life as a public company from to the present the vast majori- ty of the subjects listed by respondent have been covered by testimony of three or more amazon fact witnesses including senior level managers middle managers and junior staffers who actually prepared the documents that are the subject of respondent’s interest respondent has listed another ten amazon employees as may call witnesses for his case in chief on date the court heard oral argument on the motion to quash respondent informed the court that if mr bezos is called his testimony is likely to be less than a day counsel for respondent stated that because mr bezos had not been deposed respondent might not call him as a witness even if the motion to quash is denied discussion in the tax_court when a subpoena is issued solely for the attendance of a witness at trial and that person objects thereto he or she may move for a protective_order pursuant to rule a or for an order quashing or modifying the subpoena pursuant to rule d of the federal rules of civil procedure see 99_tc_604 rule b where in any instance there is no applicable rule the court may give particular weight to the federal rules of civil procedure under either of these rules the court may quash a subpoena if it places an undue burden on the person subpoenaed see rule a authorizing the court to make any order which justice requires to protect a party or other person from undue burden or expense fed r civ p d authorizing court to quash a subpoena if it subjects a person to undue burden before fed r civ p b now rule d provided for a motion to quash only a subpoena duces tecum that was thought to be improvidently issued there was no comparable provision concerning subpoenas ad testificandum compelling attendance of a witness at a trial hearing or deposition see charles alan wright arthur r miller federal practice and procedure sec subpoena for the attendance of a witness 3d ed rule b is modeled on the pre-1991 version of fed r civ p see rule note 60_tc_1057 rule b applies only to subpoenas duces tecum see grandbouche t c pincite declining to award costs with respect to initial subpoena duces tecum but awarding costs for compliance with subsequent subpoena 74_tc_1075 declining to award costs for compliance with subpoena duces tecum bane v commissioner tcmemo_1971_31 30_tcm_125 granting motion to quash subpoena duces tecum that sought irrelevant information the term undue burden was added to the text of fed r civ p in replacing the unreasonable and oppressive terminology used in the pre- version this modification was purely semantic and was not intended to continued the party moving to quash a subpoena bears the burden of persuasion 369_f2d_166 9th cir 232_frd_633 c d cal whether to quash or modify a subpoena lies within the court’s discretion see eg 34_f3d_774 9th cir grandbouche t c pincite in exercising this discretion the court must balance the burden upon the subpoenaed party against the value of the information to the serving party factors to be considered include the relevance of the information sought the serving party’s need for that information the breadth of the request the time period covered by the subpoena the particularity of the request and the burden imposed moon f_r d pincite televisa s a de c v v univision commc’ns inc no cv psgmanx wl at c d cal date this court has applied essentially the same balancing test when deciding whether to quash or modify a subpoena for production of documents under rule b see continued change existing law see advisory committee note to the amendment to rule f_r d pincite 208_br_117 n s d n y rule b governing subpoenas duces tecum retains the pre- terminology of the federal rule and provides that the court may quash or modify a subpoena if it is unreasonable and oppressive because undue burden and unreasonable and oppressive have essentially the same meaning cases interpreting rule b may in appropriate circumstances be considered in deciding whether to quash a subpoena seeking only testimony 87_tc_1329 weighing burden on subpoenaed party against likely probative value of the evidence sought aff’d 872_f2d_1271 7th cir hunt v commissioner tcmemo_1990_248 59_tcm_635 employing balancing test subpoenas seeking the testimony of ceos and other high-level corporate officers may warrant special scrutiny in such cases courts have required the re- questing party to show that the executive possesses unique knowledge of relevant facts and that the information sought cannot be obtained by less burdensome means see eg 48_f3d_478 10th cir upholding protective_order barring deposition of top executive where lower level employees with direct knowledge of the facts were available for deposition and where executive lacked personal knowledge about plaintiff’s case 593_f2d_649 5th cir affirming district court’s holding that defendant’s president need not be deposed until plaintiff had deposed lower level employees where president was not shown to have unique knowledge of the facts 141_frd_332 m d ala stating that for a top executive to be deposed the prospective deponent must have unique personal knowledge of relevant facts with this framework in mind we consider how the balancing test applies to the facts here the parties agree that the evidence sought from mr bezos would be relevant indeed the fact that the subjects on which respondent proposes to examine mr bezos have been covered at length by numerous witnesses confirms the relevance of these topics this factor weighs in favor of denying the motion to quash on the other hand we find that respondent’s need for the requested infor- mation is slight because mr bezos’ testimony would almost certainly be cumu- lative whether the information sought is cumulative or duplicative goes directly to the requesting party’s need for that evidence see 648_fsupp2d_461 n d n y fed r evid permitting court to exclude cumulative evidence here amazon fact witnesses have already testified and six of those wit- nesses have been s-team members who reported directly to mr bezos these witnesses are intimately familiar with mr bezos’ management style and corporate philosophy and they have covered in depth all subjects about which respon- dent proposes to question him respondent has not identified any relevant topic not covered by prior testimony or any subject about which mr bezos is alleged to possess unique knowledge respondent did not seek to depose mr bezos and indicated that mr bezos might not be called even if the motion to quash were denied collectively these facts demonstrate that respondent’s need for mr bezos’ testimony is minimal and weigh heavily in favor of granting the motion to quash the breadth and generality of the information sought likewise cut in favor of quashing the subpoena respondent seeks to question mr bezos on a wide range of topics covering a long time span from to the present respondent has already elicited testimony from witnesses who dealt with the relevant topics on a day-to-day basis and who testified about them with a granular level of detail high-level testimony from mr bezos on these topics would add little preparing him to testify in any detail on such a broad range of topics would be exceptionally time consuming for similar reasons we conclude that the burden imposed on mr bezos would be great preparing for and delivering trial testimony is always a burden 300_frd_406 respondent indicated a desire to confirm the authenticity of certain public statements that mr bezos has made including statements in letters to shareholders contained in amazon’s annual reports petitioner subsequently agreed to stipulate the authenticity of all public statements by mr bezos c d cal date deposition that would be especially true here given the broad range of topics on which respondent proposes to question mr bezos respondent predicts that his testimony is likely to be less than a day but this is not a forecast from which mr bezos would derive much comfort no other fact witness has testified for more than three hours mr bezos is the ceo of one of the largest companies in the united_states the possibility that he could be required to testify for a full_day on subjects that have been comprehensively covered by other witnesses confirms the burdensome nature of respondent’s request petitioner has not invoked the special rule for high-level officers as an absolute shield six senior executives from amazon have already testified and two more are expected to testify before the trial is concluded the invocation of this special rule with respect to mr bezos in particular is amply justified under the circumstances in sum after balancing respondent’s need for the requested testimony against the burden on mr bezos we conclude that the burden imposed on him would be undue we will therefore grant petitioner’s motion to quash subpoena an appropriate order will be issued
